Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  “instuction” shall be spelled “instruction”.  Appropriate correction is required.

Allowable Subject Matter
Claims 6, 7, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al., U. S. Pat. App. Pub. US 20170206825 (hereinafter “Cha”).
Regarding claim 1, Cha discloses a display apparatus (fig. 1, display device 300), comprising: 
a plurality of sub-pixels (fig. 1, pixels 111, paragraph 53); 
at least one photosensitive assembly, each photosensitive assembly being configured to detect and output actual luminance value(s) of at least one sub-pixel (paragraph 83, “The measured luminance L_M may be measured by an external device (e.g., by a luminance measuring device) and provided to the timing controller 130. For example, the timing controller 130 may receive the measured luminance L_M from a charge-coupled device camera (a CCD camera)”); and 
a processor (paragraph 49, processor) configured to obtain a display compensation map corresponding to a target sub- pixel according to actual luminance values of the target sub-pixel that are acquired respectively in cases where a plurality of preset display data are input to the target sub-pixel, and target luminance values of the target sub-pixel that are obtained respectively in cases where the plurality of preset display data are input to the target sub-pixel (paragraph 9, “providing test data having a first grayscale value to the display device; measuring a luminance of the pixel which emits light based on the test data”, paragraph 94, “The method illustrated in FIG. 4 may provide test data to the display device 100 (S410). In one embodiment, the test data may include (or have) a first grayscale value, and the first grayscale value may be a maximum grayscale value from among grayscale values used in the display device 100.”, paragraph 104, “the method illustrated in FIG. 4 may repeatedly perform a step of providing (e.g., may repeatedly provide) the test data to the display device 100 through or during a step of changing the first gamma voltage until the luminance difference is lower (less) than the reference value.” fig. 5, paragraphs 106-115, repeat measurement of plurality of pixels for plurality of preset data points, “The method illustrated in FIG. 5 may be performed for each grayscale ;
wherein the display compensation map reflects a correspondence relationship between each initial display datum in an initial display data set and a corresponding compensated display datum in a compensated display data set, and the target sub- pixel is any one of the plurality of sub-pixels (paragraph 9, “calculating a compensation grayscale value based on a second target luminance and the measured luminance of the pixel”, paragraphs 56-57, “the compensation grayscale value is a grayscale value for compensating a certain grayscale value such that the pixels 111 each emit light having a certain target luminance based on the certain grayscale value. For example, the compensation grayscale value is a grayscale value for compensating a first grayscale value (e.g., a maximum grayscale value) such that the pixels 111 each emit light having a first target luminance (e.g., a maximum luminance) based on the first grayscale value,” paragraphs 82-88, generating compensation data based on equation 1, see also fig. 4, 5, paragraphs 94-115, generation of compensation for each pixels based on measured luminance data and adjusting gamma voltage to compensate for target display data, paragraphs 56-57, providing compensation data for each of plurality of pixels for pixels to emit target luminance, fig 5, paragraphs 106-115, The method illustrated in FIG. 5 may be performed for each grayscale value, paragraph 63, storing compensation grayscale value for compensating pixels data).
claim 2, Cha discloses the display apparatus according to claim 1, further comprising:
a timing controller (fig 1, timing controller 130) coupled to the processor, wherein the timing controller is configured to, according to the display compensation map and an initial display datum in the initial display data set, output a corresponding compensated display datum in the compensated display data set during a display phase of the target sub-pixel (paragraph 51-59, timing controller calculate compensated grayscale value and control data and scan driver to display data); and
a data driving circuit (fig. 1, data driver 140) coupled to the timing controller, wherein the data driving circuit is configured to apply a pixel voltage to the target sub-pixel according to the corresponding compensated display datum in the compensated display data set (paragraphs 60-61, data driver generate compensated gamma voltage based on gamma correction value to display data set).

Regarding claim 8, Cha discloses the display apparatus according to claim 1, wherein each sub-pixel corresponds to one photosensitive assembly; or the plurality of sub-pixels include at least one sub-pixel group, and each sub-pixel group corresponds to one photosensitive assembly, wherein each sub-pixel group includes at least two sub-pixels that are adjacently arranged (paragraph 95, luminance of each pixel may be measured, which requires that each pixel correspond to a photosensitive assembly).

 claim 10, Cha discloses a control method of a display apparatus, the control method comprising:
acquiring actual luminance values of a target sub-pixel respectively in cases where a plurality of preset display data are input to the target sub-pixel (paragraph 9, “providing test data having a first grayscale value to the display device; measuring a luminance of the pixel which emits light based on the test data”, paragraph 94, “The method illustrated in FIG. 4 may provide test data to the display device 100 (S410). In one embodiment, the test data may include (or have) a first grayscale value, and the first grayscale value may be a maximum grayscale value from among grayscale values used in the display device 100.”, paragraph 104, “the method illustrated in FIG. 4 may repeatedly perform a step of providing (e.g., may repeatedly provide) the test data to the display device 100 through or during a step of changing the first gamma voltage until the luminance difference is lower (less) than the reference value.” fig. 5, paragraphs 106-115, repeat measurement of plurality of pixels for plurality of preset data points, “The method illustrated in FIG. 5 may be performed for each grayscale value. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 256 grayscale values. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 8 representative grayscale values which are selected from among the 256 grayscale values.”);
obtaining target luminance values of the target sub-pixel respectively in cases where the plurality of preset display data are input to the target sub-pixel; and obtaining a display compensation map corresponding to the target sub-pixel according to the plurality of preset display data (paragraph 9, “calculating a , the actual luminance values corresponding to the plurality of preset display data and the target luminance values corresponding to the plurality of preset display data (paragraphs 56-57, providing compensation data for each of plurality of pixels for pixels to emit target luminance, fig 5, paragraphs 106-115, The method illustrated in FIG. 5 may be performed for each grayscale value. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 256 grayscale values. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 8 representative grayscale values which are selected from among the 256 grayscale values.”), wherein the display compensation map reflects a correspondence relationship between each initial display datum in an initial display data set and a corresponding display datum in a compensated display data set, and the target sub-pixel is any one of the plurality of sub-pixels (paragraphs 82-88, generating compensation data based on equation 1, see also fig. 4, 5, paragraphs 94-115, generation of compensation for each pixels based on measured .
Regarding claim 11, Cha discloses the control method of the display apparatus according to claim 10, wherein each preset display data is a display datum corresponding to a gamma reference voltage (Cha, fig. 4, paragraphs 94-105, each input reference gray scale value correspond to a gamma voltage to actuate display).

Regarding claim 13, Cha discloses the control method of the display apparatus according to claim 10, wherein acquiring actual luminance values of a target sub-pixel respectively in cases where a plurality of preset display data are input to the target sub-pixel, includes according to a preset condition, acquiring the actual luminance values of the target sub-pixel respectively in cases where the plurality of preset display data are input to the target sub-pixel (paragraph 9, “providing test data having a first grayscale value to the display device; measuring a luminance of the pixel which emits light based on the test data”, paragraph 94, “The method illustrated in FIG. 4 may provide test data to the display device 100 (S410). In one embodiment, the test data may include (or have) a first grayscale value, and the first grayscale value may be a maximum grayscale value from among grayscale values used in the display device 100.”, fig 5, paragraphs 106-115, The method illustrated in FIG. 5 may be performed for each grayscale value. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 256 grayscale values.).


Regarding claim 18, Cha discloses the control method of the display apparatus according to claim 10, further comprising: driving the target sub-pixel according to a compensated display datum in the compensated display data set (paragraph 61, data driver driving the display data based on compensated display value).
Regarding claim 19, Cha discloses a non-transitory computer readable storage medium storing computer instructions configured to be executed by a processor of a display apparatus, the computer instructions including instructions for: 
receiving actual luminance values of a target sub-pixel acquired respectively in cases where a plurality of preset display data are input to the target sub-pixel (paragraph 9, “providing test data having a first grayscale value to the display device; measuring a luminance of the pixel which emits light based on the test data”, paragraph 94, “The method illustrated in FIG. 4 may provide test data to the display device 100 (S410). In one embodiment, the test data may include (or have) a first grayscale value, and the first grayscale value may be a maximum grayscale value from among grayscale values used in the display device 100.”, paragraph 104, “the method illustrated in FIG. 4 may repeatedly perform a step of providing (e.g., may repeatedly provide) the test data to the display device 100 through or during a step of changing the first gamma voltage until the luminance difference is lower (less) than the reference value.” fig. 5, paragraphs 106-115, repeat measurement of plurality of pixels for plurality of preset data points, “The method illustrated in FIG. 5 may be performed for ; 
receiving target luminance values of the target sub-pixel obtained respectively in cases where the plurality of preset display data are input to the target sub-pixel; and obtaining a display compensation map corresponding to the target sub-pixel according to the plurality of preset display data (paragraph 9, “calculating a compensation grayscale value based on a second target luminance and the measured luminance of the pixel”, paragraphs 56-57, “the compensation grayscale value is a grayscale value for compensating a certain grayscale value such that the pixels 111 each emit light having a certain target luminance based on the certain grayscale value. For example, the compensation grayscale value is a grayscale value for compensating a first grayscale value (e.g., a maximum grayscale value) such that the pixels 111 each emit light having a first target luminance (e.g., a maximum luminance) based on the first grayscale value,” paragraphs 82-85, calculating compensation value based on received target luminance), the actual luminance values corresponding to the plurality of preset display data and the target luminance values corresponding to the plurality of preset display data (paragraphs 56-57, providing compensation data for each of plurality of pixels for pixels to emit target luminance, fig 5, paragraphs 106-115, The method illustrated in FIG. 5 may be performed for each grayscale value. For example, the method illustrated in FIG. 5 may be repeatedly performed for each of 256 grayscale values. For example, the , wherein the display compensation map reflects a correspondence relationship between each initial display datum in an initial display data set and a corresponding display datum in a compensated display data set, and the target sub-pixel is any one of the plurality of sub-pixels (paragraphs 82-88, generating compensation data based on equation 1, see also fig. 4, 5, paragraphs 94-115, generation of compensation for each pixels based on measured luminance data and adjusting gamma voltage to compensate for target display data, paragraph 63, storing compensation grayscale value for compensating pixels data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha, in further view of Childs et al., U.S. Pat. App. Pub. US 20090243498 (hereinafter “Childs”).
Regarding claim 3, Cha discloses the display apparatus according to claim 1.
However, Cha does not disclose in particular the photosensitive assembly of the display apparatus is internal to the display device, in particular, Cha does not disclose the display apparatus further comprising a detecting integrated circuit, wherein the detecting integrated circuit is coupled to the at least one photosensitive assembly and the processor, and the detecting integrated circuit is configured to output actual luminance values output by the at least one photosensitive assembly to the processor.
The concept of incorporating photo sensitive assembly and detecting integrated circuit into display device and into pixels of display device to detect actual luminance value of display element, however, is known in the art, such as disclosed by Childs, which discloses a display apparatus wherein each pixel comprises integrated detection circuit coupled to individual photosensitive assembly and processor to detect actual luminance value output by pixel and measured by photosensitive assembly, in order to provide compensation to pixel display data (Childs, fig. 1, 3, 4, paragraphs 52-58, pixels circuits with photosensitive assembly 40 and associated integrated circuit to detect actual luminance value of individual pixel in order to provide compensation for effect such as aging).
further comprising a detecting integrated circuit, wherein the detecting integrated circuit is coupled to the at least one photosensitive assembly and the processor, and the detecting integrated circuit is configured to output actual luminance values output by the at least one photosensitive assembly to the processor, the result would have been predictable and would result in display apparatus which can measure pixel luminance from individual and transfer measured value to processor for processing compensation value. 
Regarding claims 4 and 5, Cha discloses the display apparatus according to claim 1.
However, Cha does not disclose in particular the photosensitive assembly of the display apparatus is internal to the display device, in particular, Cha does not disclose (from claim 4) wherein each photosensitive assembly includes: a photosensitive device, wherein a photosensitive region of the photosensitive device is at least partially opposite to a light exit region of the at least one sub-pixel; and a first transistor, wherein a control electrode of the first transistor is coupled to a first scanning signal line, a first electrode of the first transistor is coupled to the photosensitive device, and a second electrode of the first transistor is coupled to an output terminal of the photosensitive assembly and (from claim 5) wherein the photosensitive device includes a PIN photodiode.
The concept of incorporating photo sensitive assembly and detecting integrated circuit into display device and into pixels of display device to detect actual luminance value of display element, however, is known in the art, such as disclosed by Childs, which discloses a display apparatus wherein each pixel comprises integrated detection circuit coupled to individual photosensitive assembly, wherein photosensitive device is at least partially opposite to light exit region of the pixel (see fig. 3, 4, sensor 40 configured to measure light of LED 20), with first transistor coupled to scanning line, having electrodes coupled to photosensitive device and photo sensitive assembly (fig. 4, transistor 26 with control electrode coupled to address line, first electrode coupled to sense line, and second electrode coupled to photosensitive device 40), wherein the photosensitive device includes a PIN photodiode (paragraph 51, photosensitive device may be pin photodiode).
Cha discloses display device with the concept of measuring luminance value and provide compensation to display data based on measured pixel luminance data in comparison with actual luminance data, Childs discloses the concept of incorporating photo sensitive assembly and pin photodiode into display device and into pixels of display device to detect actual luminance value of display element. It would have been obvious to one of ordinary skill in the art at the time of filing to apply the known wherein each photosensitive assembly includes: a photosensitive device, wherein a photosensitive region of the photosensitive device is at least partially opposite to a light exit region of the at least one sub-pixel; and a first transistor, wherein a control electrode of the first transistor is coupled to a first scanning signal line, a first electrode of the first transistor is coupled to the photosensitive device, and a second electrode of the first transistor is coupled to an output terminal of the photosensitive assembly, and wherein the photosensitive device includes a PIN photodiode, the result would have been predictable and would result in display apparatus which can measure pixel luminance from individual and transfer measured value to processor for processing compensation value. 
Regarding claim 15, Cha in view of Childs discloses the display apparatus according to claim 4, wherein the second electrode of the first transistor in the photosensitive assembly is coupled to a detecting integrated circuit through a sensing signal line (Childs, fig. 4, output of photosensitive assembly is coupled to sense data line via second electrode of transistor 26).

Claims 9 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cha, in further view of Yoo et al., U.S. Pat. App. Pub. US 20170249890 (hereinafter “Yoo”)
Regarding claim 9, Cha discloses the display apparatus according to claim 1.
wherein each photosensitive assembly corresponds to three sub-pixels that are adjacently arranged, and the three sub-pixels include a red sub-pixel, a blue sub-pixel, and a green sub-pixel; or each photosensitive assembly corresponds to four sub-pixels that are adjacently arranged, and the four sub-pixels include a red sub-pixel, a blue sub-pixel, a green sub-pixel, and a white sub-pixel.
In similar field of endeavor of providing compensation and optimization of display value data in order to obtain uniform brightness (paragraph 29), Yoo discloses the concept of having one photosensitive assembly (fig. 1, camera 100, paragraphs 43-45) corresponding to multiple sub-pixels, wherein the photosensitive assembly may detect luminance of a reference area of cluster pixels and calculate target luminance value as average luminance of at least three adjacent sub-pixels including red/blue/green color (paragraph 51, reference area including red/blue/green color pixels, paragraph 61, “The luminance calculator 220 may calculate first target luminance TL1 and luminance of correction target pixels CP1 and CP2 based on the pickup data IC with respect to the maximum grayscale GM test image. In some embodiments, the luminance calculator 220 may determine average luminance of the sub-pixels in a reference area (e.g., represented as REF in FIG. 2) as the first target luminance TL1. The first target luminance TL1 may be a detected luminance of the reference area REF to which the maximum grayscale is input. The luminance calculator 220 may calculate detected maximum luminances L3_1 and L3_2 based on the pickup data IC. The detected maximum luminances L3_1 and L3_2 may be luminances of the correction target sub-pixels CP1 and CP2, respectively. The detected maximum luminances L3_1 and L3_2 
It have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of setting target luminance value as an average luminance value of plurality of adjacent pixels, such as disclosed by Yoo, into device of Cha, to constitute wherein each photosensitive assembly corresponds to three sub-pixels that are adjacently arranged, and the three sub-pixels include a red sub-pixel, a blue sub-pixel, and a green sub-pixel; or each photosensitive assembly corresponds to four sub-pixels that are adjacently arranged, and the four sub-pixels include a red sub-pixel, a blue sub-pixel, a green sub-pixel, and a white sub-pixel, the result would been predictable and would result allowing display apparatus to obtain target luminance value based on actual average performance of pixels.
Regarding claim 12, Cha discloses the control method of the display apparatus according to claim 10, wherein the target luminance values of the target sub-pixel obtained respectively in cases where the plurality of preset display data are input to the target sub-pixel (paragraph 9, “calculating a compensation grayscale value based on a second target luminance and the measured luminance of the pixel”), includes:
a luminance value corresponding to each preset display datum on a gamma curve (paragraph 9, “calculating a compensation grayscale value based on a second target luminance and the measured luminance of the pixel”, 82-85, calculating compensation value based on received target luminance and measured value, 
Cha does not disclose in particular the target luminance value include an average luminance value of actual luminance values, which are within a first luminance value range, in a plurality of actual luminance values acquired respectively in cases where a preset display datum is input to a plurality of sub-pixels with a same color as the target sub-pixel, the first luminance value range includes, in a plurality of preset luminance value ranges, a luminance value range in which actual luminance values of the plurality of sub-pixels with a same color as the target sub-pixel are concentrated;
or
an average luminance value of the plurality of actual luminance values acquired respectively in cases where a preset display datum is input to the plurality of sub-pixels with a same color as the target sub-pixel.
In similar field of endeavor of providing compensation and optimization of display value data in order to obtain uniform brightness (paragraph 29), Yoo discloses the concept of setting target luminance value as an average luminance value of plurality of actual luminance values acquired respectively in cases wherein a preset display datum is input with the target sub-pixels being same color (paragraph 61, “The luminance calculator 220 may calculate first target luminance TL1 and luminance of correction target pixels CP1 and CP2 based on the pickup data IC with respect to the maximum grayscale GM test image. In some embodiments, the luminance calculator 220 may determine average luminance of the sub-pixels in a reference area (e.g., represented as 
It have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of setting target luminance value as an average luminance value of plurality of actual luminance values acquired respectively in cases wherein a preset display datum is input with the target sub-pixels being same color, such as disclosed by Yoo, into device of Cha, such that target luminance of display apparatus is set as average of luminance value, the result would been predictable and would result allowing display apparatus to obtain target luminance value based on actual average performance of pixels, and constitute the target luminance includes an average luminance value of actual luminance values, which are within a first luminance value range, in a plurality of actual luminance values acquired respectively in cases where a preset display datum is input to a plurality of sub-pixels with a same color as the target sub-pixel, the first luminance value range includes, in a plurality of preset luminance value ranges, a luminance value range in which actual luminance values of the plurality of sub-pixels with a same color as the target sub-pixel are concentrated; OR an average luminance value of the plurality of actual luminance values acquired respectively in cases where a preset display datum is input to the plurality of sub-pixels with a same color as the target sub-pixel (the combination at least reads on the claim limitation after the “or” separator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694